Citation Nr: 1335638	
Decision Date: 11/04/13    Archive Date: 11/13/13

DOCKET NO.  13-22 455	)	DATE
	)

THE ISSUE

Whether there was clear and unmistakable error (CUE) in a February 25, 1985 Board of Veterans' Appeals (Board) decision which denied service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from November 1957 to November 1959. The Veteran is the moving party. May 2013 correspondence from his representative was accepted as a motion to revise or reverse, on the basis of CUE, a February 25, 1985 Board decision, wherein the Board granted the Veteran's application to reopen a previously denied claim for service connection for a seizure disorder and denied the reopened claim. See 38 U.S.C.A. §§ 5109A, 7111 (West 2002 & Supp. 2012); 
38 C.F.R. §§ 20.1400, 20.1403 (2012).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012). 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. In a February 25, 1985 Board decision, the Board found that the Veteran had submitted new and material evidence since the issuance of a December 1983 Board decision, denying service connection for a seizure disorder, and denied the reopened claim for service connection on the basis of all evidence of record. 

2. The February 25, 1985 Board decision was based on the record and the law which existed at the time and did not involve undebatable error which, had it not been made, would have manifestly changed the outcome of the decision.


CONCLUSION OF LAW

The criteria for revision or reversal of the February 25, 1985 Board decision which denied the Veteran's claim for service connection for a seizure disorder on the basis of CUE have not been met. 38 U.S.C.A. §§ 5107, 5110, 7105, 7111 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.104, 3.105(a), 20.100, 20.1400, 20.1402, 20.1403 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012), became effective on November 9, 2000. Implementing regulations were created and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2012). The VCAA redefined VA's duty to assist a veteran in the development of a claim. However, the United States Court of Appeals for Veterans Claims (Court) has held that the VCAA does not apply to claims of CUE in prior final Board decisions. Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).

CUE

The Veteran has alleged CUE in a February 25, 1985 Board decision, wherein the Board essentially granted the Veteran's application to reopen a previously denied claim for service connection for a seizure disorder and denied the reopened claim. A decision issued by the Board is final. 38 U.S.C.A. §§ 7103, 7104(a); 38 C.F.R. §§ 20.1100, 20.1104(a)(1). Previous determinations of the Board that are final and binding, including decisions of the degree of disability, will be accepted as correct in the absence of CUE. Where evidence establishes such error, however, the prior decision will be reversed or amended. 38 C.F.R. § 3.105(a). 

A final Board decision may be revised or reversed on the grounds of CUE by the Board on its own motion, or upon request of a moving party at any time after the decision is made. 38 U.S.C.A. §§ 5109A(a), 7111(a), (c). Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice codified at 38 C.F.R. § 20.1400 et seq. A motion alleging CUE in a prior Board decision must set forth clearly and specifically the alleged CUE, or errors of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been different but for the alleged error. 38 C.F.R. § 20.1404(b).

All final Board decisions are subject to revision for CUE except: (1) Decisions on issues which have been appealed to and decided by court of competent jurisdiction; and (2) Decisions on issues which have been subsequently decided by a court of competent jurisdiction. See 38 C.F.R. § 20.1400(b) (2012). The Court reasoned that where it affirms a determination by the Board on a particular issue, the Board's decision is replaced by the decision of the Court on that issue and, thus, there is no longer a decision by the Board subject to revision. See Disabled American Veterans v. Gober, 234 F.3d 682, 693 (Fed. Cir. 2000); see also May v. Nicholson, 19 Vet. App. 310 (2005). 

The Board has original jurisdiction to consider motions for revision of prior Board decisions. Motions should be filed at the Board, but requests filed elsewhere within VA and transmitted to the Board shall be treated as if filed at the Board. 38 C.F.R. 
§ 20.1404(c), (d). A CUE motion may be filed at any time. The motion is not an appeal; therefore, it is not subject to the provisions of Part 19 or Part 20 that relate to the processing and disposition of appeals. See 38 C.F.R. §§ 20.1402, 20.1411. 

The regulations codify the current requirements for a CUE motion that the Court has defined for motions of CUE in RO rating decisions. See Russell v. Principi, 
3 Vet. App. 310 (1992); Damrel v. Brown, 6 Vet. App. 242 (1994). Thus, 
38 C.F.R. § 20.1403(a) and (c) define CUE as the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different, but for the error. Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied. It is an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made. 38 C.F.R. § 20.1403. Further, CUE is an error that is not debatable, such that reasonable minds could only conclude that the original decision was fatally flawed. See Russell v. Principi, 3 Vet. App. at 313. Additionally, 38 C.F.R. § 20.1403(d) gives examples of situations that are not CUE. For example, CUE is not a changed medical diagnosis, a failure to fulfill the duty to assist, a disagreement as to how the facts were weighed or evaluated, or a change in interpretation of a statute or regulation. 38 C.F.R. § 20.1403(d). 38 C.F.R. 
§ 20.1403(c) also indicates that, where it is not absolutely clear that a different result would have ensued, but for the error, the error complained of cannot be CUE. No new evidence will be considered, 38 C.F.R. § 20.1405(b), and the law precludes remands or other referral for the purpose of deciding the motion. 38 U.S.C.A. 
§ 7111(e). 

The Board's consideration of a CUE motion must be based on the record that existed when the prior decision was made, 38 C.F.R. § 20.1403(b), unless the Board decision was decided on or after July 21, 1992. In those cases, the record technically includes matter possessed by VA not later than 90 days before the file was transferred to the Board, provided that the documents could reasonably be expected to be part of the record. 38 C.F.R. § 20.1403(b)(2). 

To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made. If it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE. 38 C.F.R. § 20.1403(c). 

The benefit of the doubt provisions of 38 U.S.C.A. § 5107(b) are inapplicable in CUE motions. 38 C.F.R. § 20.1411(a). In fact, the movant bears the burden of presenting specific allegations of error that would amount to CUE. Thus, for a moving party to make a successful CUE showing is an extremely difficult burden. 

It has been held that CUE is a very specific and rare kind of 'error'' It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error. Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993). 

The Board must emphasize that the Court has consistently stressed the rigorous nature of the concept of CUE. "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts; it is not mere misinterpretation of facts." Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991). Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made." Russell, 3 Vet. App. at 313. A disagreement with how facts were evaluated is inadequate to raise the claim of CUE. Luallen v. Brown, 8 Vet. App. 92, 95 (1995). 

A failure in the duty to assist does not establish CUE. See Cook v. Principi, 
318 F.3d 1334 (Fed. Cir. 2002). In Cook, the United States Court of Appeals for the Federal Circuit (Federal Circuit) emphasized that a purported failure in the duty to assist cannot give rise to CUE, nor does it result in "grave procedural error" so as to vitiate the finality of a prior, final decision. In other words, to present a valid claim of CUE, the claimant cannot simply request that the Board reweigh or reevaluate the evidence. Crippen v. Brown, 9 Vet. App. 412 (1996). Further, an alleged failure in the duty to assist may never form the basis of a valid claim of CUE, because it essentially is based upon evidence that was not of record at the time of the earlier rating decision. See Elkins v. Brown, 8 Vet. App. 391, 396 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994). The fact that medical knowledge was not advanced to its current state may not form the basis for a valid claim of CUE, because it is premised upon facts that were not then of record. Subsequently developed evidence may not be considered in determining whether error existed in the prior decision See Porter v. Brown, 5 Vet. App. 233, 235-36 (1993). The mere misinterpretation of facts does not constitute CUE. Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991). Moreover, the error must be one that would have manifestly changed the outcome at the time it was made. Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993). 

In light of the foregoing, the veteran must argue that either the correct facts were not considered by the Board or that applicable laws and regulations were not correctly applied in the rating decision at issue. Such a determination must be based on the record and the law that existed at the time of that rating decision. Eddy v. Brown, 9 Vet. App. 52 (1996). Where evidence establishes CUE, the prior decision will be reversed or amended. 38 C.F.R. § 3.105(a). For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision. Id.  

Reviewing the record of evidence, in a decision dated in December 1983, the Board affirmed the May 1982 rating decision of a VA regional office (RO), denying service connection for a seizure disorder. The RO's prior rating decision was subsumed by the subsequent Board decision. See 38 C.F.R. § 20.1104. In that decision, the Board noted that the Veteran contended that he experienced a "trauma to the left side of his head during service" which resulted in a seizure disorder. The Board further noted that the Veteran had an in-service impression of a skull hematoma, and that the Veteran had been diagnosed in June 1982 as having temporal lobe epilepsy. However, the Board noted that the Veteran was not diagnosed with a possible seizure disorder until December 1981, nearly two decades after the Veteran's discharge from service. The Board found that the Veteran's current neurological pathology, most recently diagnosed as temporal lobe seizure disorder, may not have been attributed to his active service without violating sound adjudication and medical principles. Although a skull hematoma was noted during active service, the Board noted that no confirmed clinical finding of neurological pathology was reported during service or for many years thereafter. The Board concluded that the Veteran's current neurological disability was not related to his active service on the evidence then of record. The Board's December 1983 decision, denying service connection for a seizure disorder, was final when issued. See 38 U.S.C. 4004(b) (1982); 38 C.F.R. 19.104 (1984); currently 38 U.S.C.A. 7104(b) (West 2002); 38 C.F.R. 20.1100 (2012).

On June 2, 1984, the Veteran filed an application to reopen the claim for service connection for a seizure disorder, denied by the Board in its December 1983 decision. In a June 1984 rating decision, the RO reopened the previously denied claim for a seizure disorder and denied the reopened claim. The Veteran subsequently appealed to the Board.

In a February 1985 decision, the Board noted reviewing the evidence submitted by the Veteran since the December 1983 Board decision. In so doing, the Board indicated having reviewed June 1984 lay statements from two individuals who reported knowing the Veteran prior to his entry into service, both of whom indicated that the Veteran did not experience any strange behavior or seizures prior to service entry. The Board also noted a June 1984 statement from the Veteran's mother, who explained that her son had never been ill as a child, but had experienced illness ever since his return from service. The Board also indicated that, in a September 1984 statement, the Veteran's ex-wife wrote that the Veteran would experience unprovoked episodes of rage after his return from overseas service.

The Board also indicated that the record contained VA treatment records indicating admission and treatment at a VA facility in November 1983. In the November 1983 VA treatment records, the Veteran reported experiencing symptoms of anger, nightmares, and depression, "vaguely defined in terms of duration and frequency, but said to be of several years' duration." The Veteran also reported experiencing right intermittent arm cramping at night, which the Veteran related to the "aftereffects of being struck on the head by a baseball bat during service." A VA examiner noted that an electroencephalogram showed a left temporal focus. The records indicated that, upon discharge, a VA examiner listed the Veteran's diagnoses as temporal lobe seizures, chronic depression, and status post resection of a basal cell carcinoma of the left temple. 

Moreover, the Board noted that the record contained a February 1984 letter, mistakenly referred to as an "April 1984" letter, from a specific doctor who stated that neurometric testing showed slight evidence of dysfunction in the right side of the Veteran's brain, primarily in the right temple area. In addition, the Board indicated reviewing a July 1984 letter from a VA staff psychiatrist who indicated that he had treated the Veteran since September 1983. In the July 1984 letter, the VA psychiatrist wrote that the Veteran reported experiencing specific symptoms of behavioral and emotional changes following an injury in which he was struck on the left side of the head by a baseball bat in 1959. The psychiatrist noted that the Veteran had denied experiencing any previous history of emotional or behavioral problems prior to the 1959 incident, and had "recalled having fluctuating periods of grogginess and cycles of unconsciousness following this incident." The VA examiner stated that the Veteran reported having subsequent periods of extreme irritability and unprovoked rage, including "three incidents in which he attacked other men in the barracks." The VA psychiatrist wrote that "if the veteran's description of this head injury and subsequent behavior and emotional problems was accurate," it was "quite probable that he had sustained a significant cerebral concussion from the blow form the baseball bat in 1959 which produced an organic post-concussion syndrome and the gradual development of the seizure disorder."

The Board also noted that the Veteran had testified at a hearing before a "travelling section of the Board" in August 1984. During that hearing, the Veteran testified that he was treated with icepacks soon after being struck on the left side of the head with a baseball bat in 1959 during service. The Veteran said that he was not aware of what was happening during the following three to four days. The Veteran indicated that he was not provided with any specific treatment when he was finally taken to the hospital. In response to questioning, the Veteran stated that he sought treatment from a private physician while home on emergency leave the month after the 1959 incident.  

In listing the evidence of record prior to the December 1983 decision, the Board noted that the service treatment records indicated that the Veteran was treated in February 1959 at a unit clinic for an injury of the left ear. At that time, a service examiner noted that the Veteran's tympanic membrane was intact and that there was no sign of a skull fracture. Subsequently, in an additional February 1959 record, a service examiner at a service medical facility indicated that the Veteran was seeking treatment after being struck over the masseter muscle three to four days prior. At the time, the Veteran indicated that he had developed a lump over the angle while biting the previous night. The Veteran stated that he was not experiencing any pain or soreness. The service examiner diagnosed a small hematoma of the masseter, but noted the possibility of ruptured muscle fibers. The service examiner indicated that no treatment was necessary and advised the Veteran to return if his symptoms persisted. The Board noted that the Veteran was examined for separation in August 1959. In his report of his medical history provided at discharge, the Veteran reported experiencing frequent or severe headaches, but specifically denied experiencing any dizziness or fainting spells. Upon examination, the service separation examiner noted that the Veteran's neurologic status was normal. In early November 1959, the Veteran certified that there had been no change in his physical condition since the August 1959 examination.

The Board noted that the Veteran underwent a neuropsychiatric examination in July 1962. At that time, the Veteran reported experiencing severe headaches and feelings of anxiousness, tension, an inability to learn new things, and difficulty concentrating. The Veteran stated that his symptoms had started right after his discharge from service. The Veteran indicated that the headaches were always unilateral and that he was mildly depressed. The VA examiner diagnosed a mild anxiety reaction. 

The Board also indicated that, in an April 1981 intake interview at a VA medical facility, the Veteran reported experiencing "tremendous stress regarding authority" during service. The Veteran indicated that he experienced nighttime headaches involving the anterior half of his head bilaterally that sometimes caused him to vomit. The Veteran also reported experiencing chronic depression, irritability, and an explosive temper. The Board further noted that the Veteran was evaluated at a neurology clinic in 1981. In records from that clinic, the clinicians indicated that skull X-rays were negative and an electroencephalogram showed no abnormalities. The clinicians' diagnostic impression was that there were some extremely equivocal signs, very faintly suggestive of a left hemisphere encephalopathy. The clinicians believed that the symptoms reported by the Veteran were suggestive of some type of temporal lobe disorder. 

The Board further noted that the Veteran was rehospitalized at a VA facility in December 1981. At that time, VA examiners noted that an electroencephalogram was abnormal, indicating a disorder in the left temporal region. The VA examiner noted no seizure discharges. Moreover, the VA examiners indicated that no seizure disorders or seizure-like episodes occurred during the Veteran's hospitalization. The diagnoses included a possible seizure disorder. 

The Board also noted that, in a brief letter dated June 1982, a VA staff psychiatrist indicated that the Veteran had been diagnosed as having temporal lobe epilepsy. The Board reported that a VA Chief of Neurology also reported in July 1982 that the Veteran had a probable psychomotor seizure disorder. 

Having reviewed the evidence of record, the Board noted that, under the regulations in effect at the time, when a claimant requested that a claim be reopened after an appellate decision and submitted evidence in support thereof, a determination as to whether such evidence was new and material must be made and, if it was, whether it provided a new factual basis for allowing the claim. 38 C.F.R. § 19.194 (1982). The Board found that the evidence submitted by the Veteran following the December 1983 decision was new and material, and then analyzed the Veteran's claim on the basis of the entire record. In so doing, the Board cited to, in pertinent part, 38 U.S.C. § 331 which stated that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C. § 331 (1982) [now 38 U.S.C.A. § 1131 (West 2002 & Supp. 2012)]. The Board also cited to 38 U.S.C. §§ 312, 313, 337 (1982); 38 C.F.R. §3.307 (1982) [now 38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002 & Supp. 2012); and 38 C.F.R. 
§ 3.307 (2012)], which stated where a veteran served continuously for ninety (90) days of more during a period of war or during peacetime service after December 31, 1946, and epilepsy becomes manifest to a degree of ten percent (10%) within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary. The Board also cited to 38 C.F.R. § 3.303(b) (1982) [now 38 C.F.R. § 3.303(b) (2012)], which stated for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.

Having done so, the Board found that the evidence of record did not show that the Veteran's seizure disorder had its onset during service or that the seizure disorder was manifested to a compensable degree within one year thereafter. In support of this finding, the Board noted that the service treatment records indicated that the Veteran was struck over the left masseter muscle, reportedly with a baseball bat, in February 1959, and that an initial examination showed that the tympanic membrane was intact, and, significantly, that there was no sign of a skull fracture. The Board indicated that the only contemporaneous abnormality noted by service examiners at the time of the injury was a small hematoma, but not a skull hematoma, of the masseter. The Board noted that, although the Veteran was told to return for further care, if necessary, and that the Veteran did not seek nor receive treatment for residuals of the February 1959 injury at any time during the remainder of his active duty. The Board further noted that the Veteran's August 1959 service separation examination report contained a normal neurologic examination. Moreover, in the Veteran's August 1959 report of his medical history at separation, the Veteran reported experiencing headaches, but specifically denied experiencing dizziness or fainting spells, common symptoms of a seizure disorder. 

The Board further noted that, in a July 1962 (misidentified as "July 1965") neuropsychiatric examination, the Veteran reported of psychiatric symptomatology which an examiner found to be symptoms of a mild anxiety reaction. At that time, the examiner found no signs or findings characteristic of a seizure disorder were reported. The Board noted that the Veteran did not report any symptoms suggestive of a seizure disorder until July 1981, over two decades after his separation from service. The Board found that, as the February 1959 in-service incident did not result in an intracranial injury and that a seizure disorder was not demonstrated during service or for many years thereafter, no reasonable basis existed for granting service connection for a seizure disorder. 

In their motion, the Veteran and his representative essentially argue that the Board decided the Veteran's claim wrongly based on the evidence of record at the time of the February 1985 decision. Specifically, in their motion, they wrote that the evidence at the time indicated that the Veteran sustained an in-service head injury and that he had a post-service diagnosis of a seizure disorder. They further state that "there was medical nexus evidence which linked the veteran's seizure disorder to his in-service head injury." They specifically noted the Veteran's reports of headaches at service discharge and the July 1962 neuropsychiatric examination in which the Veteran reported experiencing symptoms of anxiousness, tension, an inability to learn anything new, and difficulty with concentration since discharge. They also noted the February 1984 letter in which a private examiner stated that the Veteran had a pattern of deviation in the right temporal area which could represent a "minor 'contra-coup" effect of the left temporal injury suffered 23 years ago." Finally, they quoted at length from the July 1984 VA psychiatrist's letter, noting that the psychiatrist wrote that if the Veteran's' "description of his head injury and the subsequent behavior and emotional problems is accurate," then "it is quite probable that he sustained a significant cerebral concussion from the blow from the baseball bat in 1959 which produced an organic post-concussion syndrome and the gradual development of a seizure disorder." (emphasis in original). They then stated that a review of the evidence listed in their motion "should have triggered the VA's consideration of presumption of service connection under 38 U.S.C. § 105(a) based upon an in-service head injury, a post-service diagnosis of seizure disorder, and medical evidence related the seizure disorder to the in-service head injury." As the evidence of record at the time of the February 1985 Board decision did not indicate that the Veteran had a pre-existing seizure disorder at service entrance, they contended that he was entitled to the benefit of the "presumption of sound condition under 38 U.S.C. § 1111." Therefore, as there was no evidence rebutting the presumption of soundness and "there was medical evidence linking the veteran's seizure disorder to his head injury, they stated that "the Board was required to grant the Veteran's claim." They noted that the Board did not refer to either the February 1984 doctor's letter or the July 1984 psychiatrist's letter in addressing the Veteran's entitlement to service connection. They concluded that the Board committed CUE by failing to address the July 1984 psychiatrist's letter. 

In reviewing the motion before the Board, the Board notes that the Veteran and his representative assert that the Board failed to consider and apply the presumptions under 38 U.S.C. §§ 105(a) and 1111 at the time of the February 1985 Board decision.

The Board notes that the Board, in writing the February 1985 decision, did consider and apply the pertinent statutory presumptions. Further, the absence of a specific reference to, or failure to cite, a controlling regulation does not mean it was not considered. See generally VAOPGCPREC 6-92 at para. 6 (Mar. 6, 1992). Failure to discuss regulations does not constitute CUE if there is nothing to suggest that, had there been a written discussion of such regulations, a different result would have ensued. Crippen, 9 Vet. App. at 421. 

The Veteran and his representative cited to 38 U.S.C. § 1111 although the basis of the argument that the Veteran was not afforded the presumption of soundness is unclear since this regulation was not implicated in the Board's prior decision. However, the Veteran was afforded the presumption of soundness in the February 1985 Board decision. There was no discussion regarding any preservice neurological defect, infirmity, or disorder. The Veteran was implicitly provided the presumption of soundness and the denial of service connection was not made on the basis that the Veteran had a preexisting defect, infirmity, or disorder which was not aggravated during service. The denial was on the basis that, although a skull hematoma was noted during active service, the Veteran did not seek treatment for neurological symptomatology during service, specifically denied experiencing any seizure disorder symptomatology at discharge, and was not diagnosed with a seizure disorder until many years after his discharge from service. 

The Veteran and his representative cited to 38 U.S.C. § 105(a), indicating that this law created a presumption of service connection for the Veteran based on an in-service injury, a post-service diagnosis of a seizure disorder, and the presence of medical nexus evidence. Yet, that law does not create such any such presumption. 38 U.S.C. § 105(a) pertains to line of duty (LOD) and misconduct considerations, neither of which were on appeal or before the Board in February 1985.

In the February 1985 decision, the Board listed all the evidence referred to in the Veteran's current motion before the Board. In their final analysis, found in the "Discussion and Evaluation" section of the decision, the Board mentioned some of the evidence referred to in the Veteran's motion. Specifically, the Board noted that the Veteran mentioned that he had headaches at service discharge, but also noted that the Veteran specifically denied experiencing dizziness or fainting spells at that time. In their analysis, the Board also mentioned the July 1962 neuropsychiatric examination, noting that an examiner indicated that the Veteran's reports of symptoms were the result of a "mild anxiety reaction." 

The medical nexus evidence of record referred to in the Veteran's motion was also noted in the February 1985 decision. The Board noted that the Veteran had submitted a letter from a specific doctor who stated that neurometric testing showed slight evidence of dysfunction in the right side of the Veteran's brain, primarily in the right temple area. In their motion, the Veteran and his representative highlighted that, in that letter, the doctor also indicated that the Veteran had a pattern of deviation in the right temporal area which "could" represent a "minor 'contra-coup'" effect of the left temporal injury suffered 23 years ago." Yet, the Board notes that the Board's failure to mention the "nexus" portion of the letter did not rise to the level of CUE as is it is not undebatable that its inclusion would have manifestly changed the outcome of the Board's decision. In the February 1984 letter, the doctor not only did not define the "left temporal injury" to which she was referring, she specifically noted that this undefined injury occurred in 1961, a date more than a year after the Veteran's discharge from service. Moreover, even if the doctor were referring to an in-service temporal injury, her opinion, indicating that the Veteran's current brain functioning "could" be the result of a previous temporal injury, was speculative and, therefore, amounted to "nonevidence," neither for nor against the claim. See generally Bloom v. West, 12 Vet. App. 185 (1999) (holding a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty). Therefore, the Board's omission of the "nexus" portion of that letter does not arise to the level of CUE. 

The Veteran and his representative base much of their CUE argument on the fact that the Board did not refer specifically to the July 1984 psychiatrist letter in addressing the Veteran's entitlement to service connection. In that letter, the Veteran stated that he had "fluctuating periods of grogginess and cycles of unconsciousness" following the in-service incident with the baseball bat. The Veteran also reported having subsequent periods of extreme irritability and unprovoked rage, including "three incidents in which he attacked other men in the barracks." The VA psychiatrist wrote that "if the veteran's description of this head injury and subsequent behavior and emotional problems was accurate," it was quite probable that the Veteran sustained an in-service concussion which resulted in a current seizure disorder. (emphasis added). As such, the July 1984 VA psychiatrist indicated that his nexus opinion was qualified, as it would be of minimal probative value if one found that the Veteran's account of the in-service events was inaccurate.  

In the February 1985 decision, the Board listed all the evidence, both favorable and unfavorable to the Veteran's claim. In the "Discussion and Evaluation" section of the decision, the Board specifically noted that it had "carefully reviewed the entire evidence of record." Having done so, the Board analyzed the Veteran's claim, specifically noting the evidence which the Board found to be most probative. In so doing, the Board indicated that they gave great probative value to the findings of the service examiners who offered treatment to the Veteran at the time of the in-service injury, and the Veteran's own report of his medical history at separation, in which he specifically denied experiencing "dizziness and fainting spells." Having previously noted the Veteran's contentions of in-service seizure disorder symptomatology in the July 1984 psychiatrist's letter earlier in the decision, the Board essentially found those descriptions to lack credibility as they were inconsistent with the Veteran's own statements and actions noted in the service treatment records. Even though the Veteran currently contends that the July 1962 VA neuropsychiatric examination report indicated seizure disorder symptomatology, in the February 1985 decision, the Board specifically noted that the July 1962 VA examiner concluded that the Veteran was experiencing symptoms of an unrelated mild anxiety reaction. Moreover, having previously listed the Veteran's contentions of continuity of seizure disorder symptomatology earlier in their decision, the Board found that the lack of any treatment or diagnosis for seizure disorder symptomatology for over two decades after the Veteran's discharge from service weighed heavily against his claim. 

The Veteran and his representative essentially are stating that the Board did not base the February 1985 decision solely on the evidence in the Veteran's favor. Therefore, the Veteran and his representative are essentially arguing with how the Board weighed the probative value of the evidence of record. To the extent that they disagree with how VA weighed this evidence, mere disagreement with the weighing of medical evidence does not amount to CUE. See Russell, 3. Vet. App. at 313-14; see also 38 C.F.R. § 20.1403(d).

The Veteran and his representative assert that the outcome would have been manifestly different if service connection had been presumed because then it would have been awarded effective from an earlier date. However, the Board decision was based on the record and the law which existed at the time. The Board weighed the evidence and applied the law and regulations in effect at that time to the facts of the case. The correct facts were considered by the Board and the applicable laws and regulations were applied. There was no undebatable error in that regard. 

In the absence of the kind of error of fact or law which would compel the conclusion that the result would have been manifestly different but for the error, there is simply no basis upon which to find CUE in the Board decision. Accordingly, the Veteran's motion is denied.


ORDER

The motion for revision of the February 25, 1985 Board decision on the basis of CUE is denied.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


